ORDER
On January 20, 2006, the Bankruptcy Court entered an order confirming United Airlines’s petition for reorganization. Pursuant to this order, United Airline’s second amended plan of reorganization became effective February 1, 2006. On March 23, 2006, United Airlines filed its notice of discharge with this Court. Pursuant to 11 U.S.C. § 1141(d) and the terms of the plan, the bankruptcy order discharges and releases United from certain claims and causes of action, including the pre-confirmation claims being advanced by appellant in this appeal. Pursuant to 11 U.S.C. § 524(a), the discharge operates as an injunction against the continuation of any action to recover any debt discharged under the plan. The automatic stay is no longer in effect because the bankruptcy order has now been entered. Accordingly, this appeal is dismissed. Each party shall bear its own costs.